Citation Nr: 0402502	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for cervical strain.

3.  Entitlement to a compensable rating for lumbosacral 
spondylosis with degenerative joint disease of the thoracic 
spine.

4.  Entitlement to a compensable rating for right foot 
bunion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1977 to March 2001.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado which, in pertinent 
part, granted service connection for the disabilities at 
issue, rating each noncompensable.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In August 2001 the 
veteran was provided VCAA notice regarding his service 
connection claims.  A January 2003 statement of the case 
(SOC) advised the veteran of what evidence was of record and 
of what was needed to establish compensable ratings for the 
disabilities at issue.  Accordingly, notice requirements are 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); VAOPGCPREC 8-2000.  

The veteran was last examined by VA for the disabilities at 
issue in September 2001.  On the basis of that examination 
and other evidence then of record, the RO granted service 
connection and rated these disabilities noncompensable, each.  
The veteran argues that the disabilities are more disabling 
than the ratings assigned reflect.  See October 2002 notice 
of disagreement and March 2003 substantive appeal.  As he 
asserts that the disabilities have increased in severity, and 
as more than 2 years have passed since the September 2001 VA 
examination, with no further medical evidence received for 
the record, it appears that the record is incomplete, and 
that development is indicated.  It is noteworthy that where, 
as here, a claim involves the assignment of an initial rating 
for a disability following the award of service connection 
for such disability, the entire history of the disability 
must be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Concerning the veteran's claim for an increased rating for 
his service-connected thoracolumbar spine disorder, the 
criteria for rating disabilities of the spine were amended 
effective September 26, 2003.  Since the claim was pending at 
the time of the regulatory revisions, the rating for the 
disability must now be considered under both the old and 
(effective from September 26, 2003) the new criteria, and the 
new criteria must be applied from their effective date, if 
more favorable.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for any of the service-
connected disabilities here at issue 
since his separation from service in 
March 2001.  The RO should obtain 
complete treatment records from each 
treatment source identified.  The veteran 
should be advised to submit any pertinent 
records he has in his possession.  He 
should also be provided notice of the new 
criteria for rating disabilities of the 
spine which became effective September 
26, 2003. 

2.  The RO should then schedule the 
veteran for a cardiovascular examination 
to determine the current severity of his 
hypertension.  His claims file must be 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be accomplished.  The examiner should 
report findings in detail, and comment on 
their impact on the veteran's ability to 
engage in various types of activities.  
The examiner should explain the rationale 
for any opinion given.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected disorders of the 
cervical, lumbar and thoracic spine.  His 
claims folder must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated studies 
or tests should be performed 
(specifically including ranges of 
motion).  The examiner should be provided 
copies of both the old and the new 
(effective September 26, 2003), criteria 
for rating disabilities of the spine, and 
the findings reported should be 
sufficiently detailed to allow rating 
under either the old or the new criteria.  
The examiner should explain the rationale 
for any opinion given.  

4.  The veteran should be scheduled for a 
VA podiatry examination to determine the 
current severity of his service-connected 
right great toe disability.  His claims 
file must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
distinguish between disability due to the 
service connected bunion disorder and any 
due to intercurrent injury (noted by the 
veteran).  The examiner should explain 
the rationale for any opinion given.  

5.  The RO should then review the claims 
(considering the possibility of "staged 
ratings", as the appeal is from the 
initial ratings assigned).  If any remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.

The purposes of this remand are to meet due process 
considerations and to assist the veteran in the development 
of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky V. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


